Citation Nr: 1746709	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral foot disability, (other than fracture of the left fifth toe), to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral metacarpophalangeal (MP) joint tenderness with swelling, to include as secondary to service-connected fracture of the left fifth toe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978 and from September 1982 to May 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This case was previously remanded by the Board in October 2015.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review. 

In April 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge at the St. Paul, Minnesota RO.  A transcript of the hearing is associated with the claims file.
 
The Board notes that the Veteran initially claimed entitlement to service connection for "both feet."  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received February 2009.  A review of the record reveals that the Veteran has been diagnosed with various disabilities of the feet, to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser MP joint tenderness with mild swelling.  Accordingly, the Board has characterized the issue on appeal with regard to the Veteran's bilateral feet as indicated on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability). 

The October 2015 Board decision granted entitlement to service connection for fracture of the left fifth toe.  As such, this matter is no longer before the Board for appellate consideration, as reflected in the characterization of the issue on the title page of the decision.  

Additionally, in Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for bilateral foot disability other than fracture of the left fifth toe has been expanded to include entitlement to service connection under the theory of secondary service connection, and has been characterized as stated on the title page.  See Roberson v. Principi, 251 F. 3d 1378, 1384 (2001); Moody v. Principi, 360 F. 3d 1306, 1310 (Fed. Cir. 2004).  Entitlement to service connection under the theory of secondary service connection was adjudicated by the RO in a January 2016 supplemental statement of the case.


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has bilateral foot disability (other than fracture of the left fifth toe), to include current bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser P joint tenderness with mild swelling, etiologically related to an in-service injury, event or disease.  

2.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has bilateral foot disability (other than fracture of the left fifth toe), to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral MP joint tenderness with mild swelling, proximately due to, or chronically aggravated by his service-connected fracture of the left fifth toe. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral foot disability (other than fracture of the left fifth toe), to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral MP joint tenderness with mild swelling, to include as secondary to service-connected fracture of the left fifth toe, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - Service Connection for Bilateral Foot Disability

The Veteran contends that he has bilateral foot disability, (other than fracture of the left fifth toe), that is directly related to his active service or secondary to his service-connected fracture of the left fifth toe.  Specifically, the Veteran testified that during service he wore ill-fitted boots that he "was living in," that caused his current bilateral foot disabilities.  See April 2015 Board hearing transcript.

To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran was diagnosed with bilateral plantar fasciitis, bilateral metatarsalgia and bilateral MP joint irritation with mild swelling in November 2005.  See, private treatment record received March 2009.  Therefore, there is evidence of a current disability.  

As to an in-service event, injury or disease the Veteran's service treatment records do not reflect complaints related to his boots or any other injuries to his feet, other than the fracture of the left fifth toe.  At the April 2015 Board hearing the Veteran testified that he complained that his boots did not properly fit during service.  He also testified that his boots caused him pain.  The Board notes that use of boots is generally consistent with the conditions of the Veteran's service, as reflected in his DD Form 214 and the service records.  See 38 U.S.C.A. § 1154 (a)(1).  In addition, the Veteran is competent to report symptoms, such as pain, that he experienced while in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board finds there is evidence of an in-service injury of bilateral foot pain.  Therefore, the question remaining for consideration is whether there is a causal relationship between the in-service bilateral foot pain and the Veteran's current bilateral foot disabilities.

In determining whether the record reflects that the Veteran's current bilateral foot disabilities are related to his active service, the Board acknowledges the Veteran's belief that there is such a causal connection.  The Board notes that the Veteran is competent to report the onset and continuity of symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced foot pain after wearing ill-fitting boots in service.  However, the Board further notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, at issue in this case is not whether the Veteran's pain is related to his in-service injuries, but rather whether the diagnosed bilateral foot disabilities are related to his active service.  The Veteran is not considered competent to medically attribute his current bilateral foot disabilities to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service foot pain and the current bilateral foot disabilities.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.

With respect to a nexus between the current bilateral foot disabilities and in-service foot pain, the Board notes that the record contains conflicting medical opinions.  The United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion is based on the expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In favor of a finding of a nexus is an April 2015 letter from the Veteran's private physician, Dr. S. G.  Dr. S. G stated that several years earlier he diagnosed the Veteran with plantar fasciitis.  He further stated that "[i]t is more likely than not that the plantar fasciitis you developed was related to many years in the military of wearing military issued boots."  There is no indication that Dr. S. G. reviewed the Veteran's claims file.  The Board notes that Dr. S. G. did not provide a rationale for the opinion provided.  Since he did not review the Veteran's claims file or provide a rationale for the opinion provided the Board affords relatively little probative weight to Dr. S. G.'s opinion.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Against a finding of a nexus are January 2016 and April 2016 VA opinions.  The January 2016 VA examiner reviewed the Veteran's military service treatment records, VA treatment records and private treatment records.  The January 2016 VA examiner opined that the Veteran's bilateral foot disabilities are less likely than not incurred in or caused by his military service.  As rationale, the January 2016 VA examiner stated the record does not reflect the Veteran complained of foot pain until 2004.  Additionally, the January 2016 VA examiner stated that the Veteran's current weight likely contributes to abnormal weight bearing on the feet which could result in the Veteran's bilateral foot disabilities.   

The April 2016 VA examiner reviewed the Veteran's previous VA examinations, service treatment records and medical treatment records.  The April 2016 VA examiner noted that the Veteran has reported bilateral foot pain for ten years and has been prescribed orthotics by a chiropractor.  The VA examiner further noted that the Veteran was provided an x-ray in May 2013, which was reported as unremarkable/normal without evidence of traumatic or degenerative arthritis.  The VA examiner reviewed the Veteran's service treatment records and noted the Veteran sustained a fracture of his left fifth toe in March 1986 and was able to run, without problems, in April 1986.  Additionally, the Veteran sustained a superficial laceration to his right foot in June 1977 and was advised to apply bacitracin ointment.  He was also seen with numbness involving his right toes in April 1997, which resolved spontaneously.  The VA examiner opined that the Veteran's bilateral foot disabilities are less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the April 2016 VA examiner stated the feet injuries noted in the Veteran's service treatment records resolved without sequela. The examiner further stated plantar fasciitis is one of the most common causes of foot pain in adults and the Veteran has several risk factors including obesity and advancing age.  Additionally, the VA examiner stated there is no evidence in the Veteran's claims file of ongoing medical care during service or immediately following separation.  The VA examiner further stated that there is no documented objective evidence in the current professional medical literature that the Veteran's bilateral foot disabilities are caused by or related to ill-fitting boots.   

Although there is no indication that the January 2016 and April 2016 VA examiners interviewed the Veteran or conducted an in-person examination, they did take accurate notations of the Veteran's medical history as found in the claims file.  In addition, the VA examiners' opinions contain a thorough rationale.  For these reasons the Board affords great probative weight to the January 2016 and April 2016 VA examiners' opinions stating that the Veteran's current bilateral foot disabilities are not related to his active service.  See Nieves-Rodriguez, 22 Vet. App. at 295.

As stated above, Dr. S. G. did not review the Veteran's claims file.  Additionally, Dr. S. G.'s opinion that the Veteran's current bilateral foot disabilities are related to his active service is conclusory and unsupported by further rationale.  On the other hand, the January 2016 and April 2016 VA examiners' opinions, that the Veteran's bilateral foot disabilities are not related to his active service, are based on a thorough review of the Veteran's claims file.  The opinions are supported by rationale demonstrating medical knowledge and judgment, as well as an understanding of the Veteran's current bilateral foot disabilities.  In short, the Board finds the January 2016 and April 2016 VA examiner's opinions to be probative in showing that the Veteran's current bilateral foot disabilities are not related to his active military service.  Furthermore, the Board finds no reason to afford greater probative weight to Dr. S. G.'s conclusory statement that the Veteran's bilateral foot disabilities are related to his active service.

The Board has also considered whether the Veteran's current bilateral foot disabilities are secondary to his service-connected fracture of the left fifth toe.

A disability which is proximately due to, or chronically aggravated by, a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

With respect to whether the Veteran's current bilateral foot disabilities are proximately due to, or chronically aggravated by, his service-connected fracture of the left fifth toe, the only competent medical opinions of record are the January 2016 and April 2016 VA examiners' opinions, which weigh against the Veteran's claim.  The January 2016 VA examiner opined that the Veteran's current bilateral foot disabilities are not as likely as not aggravated beyond their natural progression by his service-connected fracture left fifth toe.  As rationale, the January 2016 VA examiner stated the Veteran fractured his toe while on active duty.  However, the injury was treated and resolved.  The VA examiner further stated there is no evidence of bilateral foot plantar fasciitis, bilateral metatarsalgia or bilateral joint tenderness related to the Veteran's toe fracture during active service.  Additionally, the Veteran's bilateral foot pain did not commence until approximately 2004 and is more likely attributable to the Veteran's weight gain.   

The April 2016 VA examiner thoroughly reviewed the claims file and opined that the Veteran's current bilateral foot disabilities are less likely than not proximately due to or the result of his service-connected fracture of the left fifth toe.  As rationale, the April 2016 VA examiner stated the Veteran's left fifth toe fracture healed without any deformity.  The April 2016 VA examiner further stated a healed left fifth toe without any deformity is not a known risk factor for bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser MP joint tenderness.  

In summary, the most probative evidence or record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current bilateral foot disability, other than fracture of the left fifth toe, to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser MP joint tenderness with mild swelling, and his active military service, nor is a bilateral foot disability at issue proximately due to, or chronically aggravated by, his service-connected fracture of the left fifth toe.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).



ORDER

Entitlement to service connection for bilateral foot disability, (other than fracture of the left fifth toe), to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral MP joint tenderness with swelling, to include as secondary to service-connected fracture of the left fifth toe, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


